Citation Nr: 0002545	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  94-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an extraschedular rating for service-
connected postoperative exostosis, bone spurs, postoperative 
Morton's neuroma, hammertoe, and history of reflex 
sympathetic dystrophy, right foot. 

2.  Entitlement to an extraschedular rating for service-
connected postoperative exostosis, posterior calcaneal 
exostosectomy, postoperative Morton's neuroma, and hammertoe, 
left foot. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In a November 1996 Remand, the Board indicated that 
the veteran had filed a claim for an extra-schedular rating 
for his service-connected left and right foot disabilities, 
and remanded this issue to the RO for consideration for 
referral to the Chief Benefits Director or the Director of 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  In a September 1998 rating decision, 
the RO determined that referral for an extraschedular rating 
for the veteran's service-connected foot disabilities was not 
warranted. 

A Board decision in November 1996 denied the veteran's claims 
for increased schedular ratings for her foot disabilities, 
remanded the issues of extraschedular ratings for the feet, 
and remanded an intertwined claim of service connection for a 
bipolar disorder.  Pursuant to the Board's remand, the 
veteran underwent VA foot and psychiatric examinations.  
Following the completion of the requested development, the 
RO, in a September 1998 decision, granted secondary service 
connection for a bipolar disorder and assigned a 50 percent 
rating, granted a total (100 percent) compensation rating 
based on individual unemployability, and denied the 
extraschedular ratings for the feet. 





FINDINGS OF FACT

1.  The veteran's service-connected postoperative exostosis, 
bone spurs, postoperative Morton's neuroma, hammertoe, and 
history of reflex sympathetic dystrophy, right foot, does not 
present an exceptional or unusual disability picture with 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of regular schedular rating standards.

2.  The veteran's service-connected service-connected 
postoperative exostosis, posterior calcaneal exostosectomy, 
postoperative Morton's neuroma, and hammertoe, left foot, 
does not present an exceptional or unusual disability picture 
with marked interference with employment or frequent periods 
of hospitalization so as to render impractical the 
application of regular schedular rating standards.


CONCLUSIONS OF LAW

1.  An extraschedular rating for service-connected 
postoperative exostosis, bone spurs, postoperative Morton's 
neuroma, hammertoe, and history of reflex sympathetic 
dystrophy, right foot, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Code 5284 (1999). 

2.  An extraschedular rating for service-connected 
postoperative exostosis, posterior calcaneal exostosectomy, 
postoperative Morton's neuroma, and hammertoe, left foot, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5284 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The United States Court Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  

Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases an extraschedular rating can be provided in the 
interest of justice in cases where the schedular ratings are 
found to be inadequate.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards. 

In its November 1996 decision, the Board found as fact that 
the veteran's service-connected right foot disability 
(postoperative exostosis, bone spurs, postoperative Morton's 
neuroma, hammertoe, and history of reflex sympathetic 
dystrophy), was productive of severe functional impairment, 
and that the veteran's service-connected left foot disability 
(postoperative exostosis, posterior calcaneal exostosectomy, 
postoperative Morton's neuroma, and hammertoe) was productive 
of moderate functional impairment.  

After a review of the evidence, the Board finds that the 
veteran's service-connected left and right foot disabilities 
do not present such an exceptional or unusual disability 
picture with marked interference with employment, or frequent 
periods of hospitalization, so as to render impractical the 
application of regular schedular rating standards.  The Board 
finds the schedular criteria to be adequate to encompass the 
impairment produced by the veteran's service-connected left 
and right foot disabilities.  38 C.F.R. § 3.321(b).  The 
primary symptomatology resulting from the veteran's left and 
right foot disabilities is: right foot pain in the post-
calcaneal area (extreme on palpation), stump neuroma, and 
Achilles tendonitis; moderate left foot pain around the heel 
on movement; and bilateral tenderness and bilateral 
limitation of range of motion due to pain.  The veteran's 
right foot symptomatology, which is productive of severe 
functional impairment, is encompassed by the assigned 30 
percent rating for a foot injury, and her symptomatology of 
moderate functional impairment of the left foot is 
encompassed by the assigned 10 percent rating for a foot 
injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

With regard to periods of hospitalization, the evidence 
reflects that, during service, the veteran underwent multiple 
operative procedures on the feet, including resection of 
Haglund's deformity of the left os calcis (August 1980), 
excision of Morton's neuromas between the 3rd and 4th toes of 
both feet (April 1981), surgical removal of a hyperstosis 
from the os calcis of the right and bilateral fifth hammertoe 
surgery (May 1981).  Since service, temporary total ratings 
have been awarded for the right foot for periods beginning in 
August 1982 (posterior calcaneal exostosis of remaining 
Hagland's deformity), June 1991 (excision of neuroma and 
external neurolysis), and March 1992 (exostectomy of right 
Haglund's deformity), and for the left foot in November 1992 
(posterior calcaneal exostosectomy).  While the veteran has 
undergone multiple surgical procedures on her feet, the 
result of surgical intervention in the right foot has been 
correction of Haglund's deformity with improvement and less 
complaints, though with continued pain in the post-calcaneal 
area of the right foot, possible stump neuroma, and Achilles 
tendonitis.  At a VA post-operative examination in March 
1992, following the last surgery of the right foot in March 
1992, the veteran denied any pain of the right foot, and 
there was no pain or tenderness to palpation near the 
incision.  Following the veteran's last left foot surgery in 
November 1992, the evidence reflects a very good post-
operative prognosis, and good progression with minimal 
discomfort, though with some pain along the lateral heel at 
the incision site.  At a VA psychiatric examination in March 
1993, the veteran reported that physical therapy had helped 
the pain.  In 1996, the veteran was found to have limited 
range of motion of both feet due to pain, and complaints of 
pain around the left heel on movement.  The veteran has not 
required hospitalization or surgical intervention for her 
left or right foot disabilities since 1992, notably over 7 
years. 

With regard to the interference with the veteran's 
employment, the evidence reflects that the veteran's right 
foot disability is currently productive of severe functional 
impairment, while the left foot is productive of moderate 
functional impairment.   At a VA orthopedic examination in 
May 1989, the veteran reported that she had not worked since 
December 1988 when she was fired due to poor work performance 
as a laboratory technician secondary to time lost due to her 
right foot problems.  A VA vocational rehabilitation panel 
decision dated July 1989 found that the veteran had, and 
would continue to have, employment problems due to her 
service-connected disabilities.  At a personal hearing in May 
1991, the veteran testified that she could not hold a job 
because she could not walk or stand for prolonged periods of 
time.  However, a VA psychiatric examination in March 1993 
noted that the veteran was working part-time, though she had 
difficulty doing the job because of pain in her feet.  VA 
physical therapist notes reflect that, after physical therapy 
from February to May 1993, the veteran was able to work 15 
hours per week in a laboratory where she was primarily on her 
feet, and was able to tolerate therapy, and had improved gait 
and ability to ambulate distances and climb stairs.  The 
therapist opined that the veteran could work full-time in 4 
weeks if the job did not require standing more than 20 to 25 
hours per week.  VA physical therapist notes in July 1993 
reflect that the veteran had been consistently working on her 
feet for up to 20 hours a week for the previous three weeks, 
and could increase to 30 hours per week.  

Undoubtedly, the veteran's service-connected right and left 
foot disabilities have resulted in some industrial 
impairment, including limitation of certain activities such 
as prolonged standing, and limitation in number of hours of 
employability due to limitations of pain upon prolonged 
standing or movement of the feet.  However, the evidence does 
not show that the veteran's left or right foot disabilities 
alone result in marked interference with employment.  The 
currently assigned schedular disability ratings are 
recognition that industrial capabilities are impaired.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In the absence 
of such factors of marked interference with employment or 
frequent periods of hospitalization, the Board finds that 
extraschedular ratings are not warranted.  See Bagwell v. 
Brown, 
9 Vet. App. 157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board notes that, in March 1996, the veteran claimed that 
she was unable to work due to a psychological problem which 
began in January 1996.  Likewise, a private psychological 
examination reflects a January 1996 diagnosis of chronic pain 
syndrome and the veteran was hospitalized for a psychiatric 
disorder.  The Board notes that service connection has been 
established for a bipolar disorder with reflex sympathetic 
dystrophy secondary to the veteran's service-connected left 
and right foot disabilities.  Hospitalization or work 
impairment due to the service-connected psychiatric disorder, 
however, may not be considered in determining the issue at 
hand, that of an extraschedular rating for the veteran's 
service-connected right and left foot disabilities.  See 
38 C.F.R. § 4.14 (1999).  Likewise, the Board notes that the 
veteran has been awarded a total rating based on individual 
unemployability due to service-connected disabilities.  The 
total rating, however, was based in large part on the 
veteran's service-connected psychiatric disability, rated 50 
percent disabling, which may not be considered in determining 
the current issue, that of an extraschedular rating for 
service-connected left and right foot disabilities.  Id: see 
also Kellar v. Brown, 6 Vet. App. 157, 162 (1994) 
(extraschedular claim is measured differently from, and is 
not inextricably intertwined with, a total rating claim). 


ORDER

An extraschedular rating for service-connected postoperative 
exostosis, bone spurs, postoperative Morton's neuroma, 
hammertoe, and history of reflex sympathetic dystrophy, right 
foot, is denied. 

An extraschedular rating for service-connected postoperative 
exostosis, posterior calcaneal exostosectomy, postoperative 
Morton's neuroma, and hammertoe, left foot, is denied. 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

